In an action for separation, plaintiff appeals from an order granting alimony and counsel fee, in so far as the allowance for counsel fee is concerned. Order modified on the law and the facts by striking from the second ordering paragraph the *870figures $250, and inserting in place thereof the figures $750; by striking out the terms of payment and substituting therefor a provision that the counsel fee be paid within ten days from the entry of the order hereon. As so modified, the order, in so far as appealed from, is affirmed, with ten dollars costs and disbursements to appellant. No opinion. Lazansky, P. J., Carswell, Johnston, Taylor and Close, JJ., concur.